Citation Nr: 1230349	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to an increased rating for service-connected status post arthrotomy and reconstruction, right ankle, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew his request in an August 2009 submission.

The issue of entitlement to an increased rating for status post arthrotomy and reconstruction, right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran does not have a chronic right hip disability.


CONCLUSION OF LAW

Right hip disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2008, a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The Veteran has not identified any medical treatment records and in a March 2008 submission he indicated that he had no further evidence to give VA or to support his claim.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in April 2008 pertaining to his right hip claim.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is in effect for status post arthrotomy and reconstruction, right ankle, rated 20 percent disabling.  The Veteran asserts that he has a right hip disability caused by or aggravated by his right ankle disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a February 2008 statement from the Veteran he asserted that his right ankle condition has caused him to favor his right side and his right hip "hurts" frequently as a result.  In a March 2008 statement from the Veteran, he specifically asserted that his hip condition did not exist since service, but rather he was only claiming that his right hip problems are due to his right ankle disability.

In April 2008, the Veteran underwent a VA examination.  He asserted that his right hip pain began approximately one to two years earlier.  After walking approximately one mile, his right hip aches in the area of the greater trocanter.  He denied an injury.  This is generally not a problem locally but does bother him when walking a greater distance.  On physical examination, range of motion of the hip was normal with no objective evidence of pain with active motion.  There were also no objective signs of ankylosis.  An x-ray examination was normal.  The examiner stated that there was no diagnosis for hip discomfort noting that transient discomfort is limited to flare-ups with moderate distance walking with no degenerative changes on x-ray.  The examiner stated that there was no diagnosis which could be attributed to his well-healed right ankle fracture.  

As detailed, the Veteran is not asserting that his right hip disability is due to service, but rather that his right hip disability is due to or aggravated by his service-connected right ankle disability.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a right hip disability.  The April 2008 VA examiner concluded there were no objective findings of a chronic disability due to his complaints of pain to diagnose a disability.  An x-ray examination was negative.  The Veteran has not submitted any post-service medical evidence reflecting a diagnosis of a right hip disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic right hip disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic right hip disability, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a chronic right hip disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a right hip disability that is due to his service-connected right ankle disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his right hip, and the Board finds his assertions of pain to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination report is negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by a medical professional.  

Without a diagnosed chronic disability associated with the right hip, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for right hip disability is denied.


REMAND

In April 2008, the Veteran underwent a VA examination to assess the severity of his service-connected right ankle disability.  In an October 2009 statement from the Veteran, he asserted that the examiner did not adequately assess his disability.  The Veteran suggested that his range of motion was not adequately reflected and that his range of motion is limited by pain, fatigue, weakness, and lack of endurance.  He also asserted that the examiner failed to consider his functional limitations due to his right ankle.  In light of the fact that such examination was conducted over four years ago and due to the Veteran's assertions, the Veteran should be afforded a new VA examination to assess the severity of his right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the severity of his right ankle disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also provide an opinion concerning the impact of the service-connected right ankle disability on the Veteran's ability to work, and provide supporting rationale for this opinion.

2.  After completion of the above, the RO should review the expanded record and readjudicate the increased rating claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


